Van Voorhis, J.
(dissenting). The distinction, in" .....' stance, between the powers of the court in reviewing the revo tion of a license and a refusal to renew seems more apparent than real. The order appealed from setting aside and annulling the determination of the State Liquor Authority disapproving the application of petitioner for a renewal of his restaurant liquor license should be affirmed for the reasons stated in Matter of Lynch’s Builders Restaurant v. O’Connell (277 App. Div. 705). In the instant case the misconduct for which the arrests were made was surreptitious, and with one exception the arrests took place off the premises. There were other similar arrests in the Lynch case also, likewise off the premises, which the Authority did not regard as having probative force. The order appealed from should be affirmed.
Peck, P. J., Dore, Shientag and Hefeernan, JJ., concur in Per Curiam opinion; Van Voorhis, J., dissents and votes to affirm, in opinion.
Order reversed and the determination confirmed, with $20 costs and disbursements to the appellants. Settle order on notice.